Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022, that includes a response to the Final Office Action mailed March 18, 2021, has been entered. Claim 24 has been amended; claims 3, 4, 10, 13-16, 20, and 21 have been canceled; and claims 26-29 have been newly added. Claims 1, 2, 5-9, 11, 12, 17-19, and 22-29 are currently pending in the application.
Election/Restrictions
Applicant is reminded that the elected species of agrochemical currently under examination is “Bacillus thuringiensis”, not “pyrethroid”. Newly added claim 26 appears to be limited to the agrochemical being “the pyrethroid”, and claim 26 is being interpreted as being so limited, despite dependent claim 27 raising an indefiniteness issue as to what the agrochemical is supposed to be. Further, newly added claim 29 is clearly limited to the agrochemical being pyrethroid.
Newly added claim 28 is directed to a coated seed, plant or soil made by the described process, which includes the step of “dissolving an agrochemical in an organic Bacillus thuringiensis”, i.e. which are bacterial cells. It is thus unclear if claim 28 pertains to the elected subject matter at all. In other words, its unclear that one would “dissolve” Bacillus thuringiensis bacterial cells in an organic solvent to form a “solution”. However, until further clarification, as a courtesy, claim 28 is being included among the claims being examined at this time. 
Therefore, newly added claims 26, 27, and 29 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Claims 1, 2, 5-9, 11, 12, 17-19, 22-25, and 28 are currently under examination.
Claim Objections
Claim 28 is objected to because of the following:
1. There appears to be an extraneous colon after “made by”. A colon would appropriately be used here if followed by bullets. No bullets exist here.
2. The phrase “an aqueous solution comprising an aqueous solution” is redundant and appears to be a typographical error. 
3. The step of “mixing the solution with an aqueous solution” appears to be too broad and nonspecific. To remedy this and avoid confusion and indefiniteness issues, Applicant is advised to employ specific labels for each separate solution being referenced. For example, “the agrochemical solution” and “the amphiphilic material solution” (or whatever other specific names Applicant may find optimal) could be labels that could be used to differentiate the various solutions referred to during the course of the method so as not to get confused.
4. The preamble states that the claim is to “a coated seed, plant, or soil made by” and then recites two mixing method steps, then following a semicolon, the claim then describes a “plurality of capsules”, which description is not an active method step, and does not appear to further limit the claim but rather repeats what has already effectively been said. The phrase “a plurality of capsules each comprising…to form a capsules” would appear to be extraneous material that could be deleted. 
5. The phrase “to form a capsules” is in improper English grammatical form. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 28 is directed to a coated seed, plant or soil made by the described process, which includes the step of “dissolving an agrochemical in an organic solvent to form a solution”. The elected species of agrochemical is “Bacillus thuringiensis”, i.e. which are bacterial cells. One of ordinary skill in the art thus cannot definitively ascertain whether the process of claim 28 applies to the elected species of agrochemical, i.e. that one would “dissolve” Bacillus thuringiensis bacterial cells in an organic solvent to form a “solution”.
Claim 24 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the Final Office Action mailed March 18, 2021 is hereby withdrawn. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 5-9, 11, 12, 17-19, 22-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (PeerJ. 2016. 4:e2524; DOI 10.7717/peerj.2524), in view of Tu et al. (Biomed Res Int. 2016; 2016 DOI: 10.1155/2016/3251357), and Basak et al. (Langmuir. 2013; 29: 4350-4356).
Applicant Claims
Applicant’s elected subject matter is directed to a seed coated with a plurality of capsules/micelles each comprising PEO-PPO-PEO (i.e. an amphiphilic triblock copolymer) encapsulating Bacillus thuringiensis (i.e. the agrochemical), and further comprising gum Arabic; wherein the amphiphilic copolymerl has a HLB value of 14-18 and a CMC of 0.0001-50 wt%, and wherein the capsules are 1-10 µm in size.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Bashir et al. disclose a composition comprising a plurality of microcapsules each comprising an amphiphilic copolymer encapsulating Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria), which can comprise further additives, including a UV screening agent and an agent to trigger pH dependent release at pH ≥ 8.5; wherein the encapsulated agrochemical has a slower release than un-encapsulated agrochemical, and wherein Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria) is widely used to control lepidopteran pests in agriculture.
Tu et al. disclose that microencapsule compositions containing Bacillus bacteria and gum Acacia (i.e. as a thickener) can be coated onto a seed (e.g. a cotton seed) to 
Basak et al. disclose spherical Pluronic F127 micelles (i.e. Pluronic F127 has an amphiphilic PEO-PPO-PEO triblock structure, CMC value of 0.725%, and a HLB value of 18-23***) that encapsulate active agents, and that Pluronic F127 molecules, above the critical micelle concentration self-aggregate in aqueous solutions to form the said spherical micelles, which Pluronic micelles alone, being non-ionic, are not directly affected by pH (i.e. are thus stable at all pH levels), but which certainly can be outfitted with certain agents to exhibit pH dependent release of the encapsulated active.
Ascertainment of the Difference Between the Scope and Content of the Prior Art and the Claims (MPEP §2141.02)
Bashir et al. do not explicitly disclose that the amphiphilic copolymer is a PEO-PPO-PEO triblock copolymer (with a HLB value of 14-18) in the form of a micelle, that the composition further contains gum Arabic, and that the composition is coated onto a seed. These deficiencies are cured by the teachings of Tu et al. and Basak et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Bashir et al., Tu et al., and Basak et al., outlined supra, to devise Applicant’s coated seed. 
et al. disclose a composition comprising a plurality of microcapsules each comprising an amphiphilic copolymer encapsulating Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria), which can comprise further additives, including a UV screening agent and an agent to trigger pH dependent release at pH ≥ 8.5; wherein the encapsulated agrochemical has a slower release than un-encapsulated agrochemical, and wherein Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria) is widely used to control lepidopteran pests in agriculture. Since Tu et al. disclose that microencapsule compositions containing Bacillus bacteria, i.e. active agent that improves plant pest resistance, and gum Acacia (i.e. as a thickener) can be coated onto a seed (e.g. a cotton seed), to form a film coating; wherein the microcapsules are about 5-15 µm in size, and the size is optimally uniform, to thus improve pest resistance and provide other key benefits, such as e.g. increased germination rate, plant height, whole plant fresh weight, whole plant dry weight, and shoot length; one of ordinary skill in the art would thus be motivated to employ microcapsules, each comprising an amphiphilic copolymer encapsulating Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria), and about 5-15 µm and uniform in size, to further include gum Arabic, and to coat a seed with the resulting microcapsule composition, with the reasonable expectation that the resulting coated seed will thus successfully attain resistance to lepidopteran pests, and thus, being resistant in this manner, will exhibit increased germination rate, plant height, whole plant fresh weight, whole plant dry weight, and shoot length. 
Moreover, Bashir et al. manufacture their plurality of microcapsules based on a method that first requires forming a Pickering emulsion, and then transforming the Pickering emulsion into microcapsules when the interfacial nanoparticles that stabilize et al. disclose that Pluronic molecules (i.e. with the PEO-PPO-PEO triblock structure, CMC value of 0.725 wt%, and a HLB value of 18-23) above the critical micelle concentration, self-aggregate in aqueous solutions, thus forming spherical Pluronic micelles which encapsulate active agent, and since the said spherical Pluronic micelles alone are non-ionic, are thus not themselves directly affected by pH (i.e. are thus stable at all pH levels), but which can be outfitted with certain additional agents to exhibit pH dependent release of the encapsulated active; one of ordinary skill in the art would thus be motivated to modify the Bashir et al. microcapsule by employing Pluronic P127 (i.e. HLB = 18-23) as the copolymer, with the reasonable expectation that the resulting microcapsule can be readily and conveniently manufactured by the self-aggregation process with good yield of spherical Pluronic micelles, which can be outfitted with additives such as the UV screening agent for UV protection and the pH trigger agent so that Bacillus thuringiensis release occurs only at pH ≥ 8.5, the midgut pH of the target lepidopteran pests.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 
Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not found persuasive. 
i) Applicant contends that “Bashir does not form micelles” and “Bashir’s nanoparticles…do not constitute an amphiphilic material” and “the capsules of Bashir are far larger” than the claimed capsule size of “about 1 µm to about 10 µm”; that “Tu combines two separate components, (1) a film-forming composition…and (2) B. subtilis microparticles” which microparticles do “not encapsulate the agrochemical in an amphiphilic material”; and that “Basak describes encapsulating drugs in Pluronic F127 micelles” with an average particle size of “68-70 nm…more than an order of magnitude smaller than the lower limit of the claimed range” and “Pluronic F127 has an HLB of 22”, and, moreover, “the Basak reference…is non-analogous art” and “there is not a proper basis for combining the Bashir and Basak references”
The Examiner, however, would like to point out the following:
1. Neither Bashir, Tu, nor Basak has been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection of record is under 35 USC 103, based on the combination of these cited references, and what the references expressly teach and reasonably suggest to one of ordinary skill in the art, who in one of ordinary creativity and not an automaton. 
2. Each of Bashir, Tu, and Basak is chiefly and fundamentally concerned with the encapsulation of an active in a microcapsule particle for controlled delivery of the active. Bacillus thurigiensis bacteria (i.e. the active agent) in microcapsules. Bashir intends to manage lepidopteran pests on Brassica crops by applying their active microcapsules, and for this purpose they wish Bacillus thurigiensis bacteria release to occur only at pH > 8.5 which corresponds to the midgut pH of the target pests. The encapsulation process requires various chemicals and steps, and involves transforming Pickering emulsions into microcapsules when interfacial nanoparticles are linked or fused together via a solvent-instability locking mechanism, and, moreover, to achieve the desired active release at pH > 8.5 a pH trigger mechanism was further incorporated. Basak discloses that by employing Pluronic F127, i.e. a triblock PEO-PPO-PEO amphiphilic copolymer, they can encapsulate an active into microcapsules in the form of micelles simply from the self-aggregation of the Pluronic copolymers. Even better, the resulting Pluronic micelles naturally release their encapsulated active at a higher, basic pH, which is precisely what Bashir wants and for which they had to incorporate an additional pH trigger mechanism. Hence, by employing Pluronic F127 to manufacture the Bashir microcapsules, they can be made by the far simpler self-aggregation process, and naturally have the ability to release the active at the higher, basic pH without the need to incorporate an additional pH trigger mechanism. 
3. Tu expressly teaches coating seeds with microcapsules containing Bacillus bacteria as the active encapsulated therein, wherein the microcapsules are 5-15 µm in size and optimally uniform, and wherein the active microcapsules have the same general purpose as those in Bashir, i.e. to improve pest resistance by the controlled Bacillus thurigiensis bacteria, and to form microcapsules 5-15 µm in size and optimally uniform, and to apply the said microcapsules to a seed as part of a coating composition, for the key advantages discussed. A particle size of 5-15 µm is not patentably distinct from the claimed particle size of 1-50 µm, or 1-10 µm.
4. Pluronic F127 does indeed have a HLB of 18-23 as reported previously (see e.g. BASF’s Pluronic F127 Technical Bulletin at http://candmz04.brenntag.ca/msds/fr/00066950.pdf
This HLB value of 18-23 is not patentably distinct from the claimed HLB value of 1-20, or 14-18. 
5. Finally, there is nothing particularly critical about Basak’s micelle particle size of 68-70 nm reported for the cryo-SEM image shown in Figure 2a, which micelles contain no drug at all. Rather, this is merely an example, or perhaps at best a lower size limit. Indeed, while Basak certainly expressly discloses that Pluronic F127 micelles without any encapsulated drug having a particle size of 68-70 nm have been made, the particle size in general, and especially particle sizes of micelles that contain encapsulated active, is not necessarily limited to this value. Rather, the micelle particle size can be increased under different conditions and with greater amount of active Bacillus thurigiensis bacteria are much larger in size than the e.g. ibuprofen and other small molecules exemplified in Basak, and the microcapsules holding Bacillus thurigiensis bacteria would be expected or at least desired to have a size as disclosed in Tu, i.e. 5-15 µm. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/DAVID BROWE/Primary Examiner, Art Unit 1617